DETAILED CORRESPONDENCE
This Office action is in response to the RCE received June 15, 2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-9, and 13 and 15-19 are rejected under 35 U.S.C. 102 (a) (1) as anticipated by or, in the alternative under 35 U.S.C. 103 as obvious over WO-2014/024836 (NISHIMAKI et al). 
The claimed invention now recites the following:
    PNG
    media_image1.png
    448
    675
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    372
    696
    media_image2.png
    Greyscale

NISHIMAKI et al continues to meet the claimed invention on pages 8 of NISHIMAKI et al WO-2014/024836) wherein a polyol compound is reported which is a product of a condensation reaction between a biphenol and anthracene carboxaldehyde, see below for formula (I-3) and (I-15) shown below:
    PNG
    media_image3.png
    310
    394
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    271
    388
    media_image4.png
    Greyscale




 The structures (I-3) and (I-15) are obvious over the claimed formula (I) in the claim 1 for the anthracene compounds, shown here from claim 1:

    PNG
    media_image5.png
    173
    197
    media_image5.png
    Greyscale
.
Applicants are further directed to page 28, paragraph [0013], and (page 21, paragraph [0036] of NISHIMAKI et al WO-2014/024836, wherein the average molecular weight is 1000 – 5000   At the Mw of about 1000, NISHIMAKI et al is asserted to meet the claimed compound of formula (I) at n = 2.  
With respect to the crosslinking agent and the acid generator, applicants are directed to page 29-32, paragraphs [0015] – [0016], in NISHIMAKI et al WO-2014/024836, wherein the use of those ingredients are suggested for a resist underlayer and would be taught to the skilled artisan to use such components.
It would have been prima facie obvious to one of ordinary skill in the art of condensation chemistry to form a resin and composition having a crosslinking agent and acid generator as reported in NISHIMAKI et al with the reasonable expectation of having a composition with repeating units that meet claimed formula (I) and use them in a resist undercoating layer having excellent etch resistance.
The rejection over NISHIMAKI et al is seen to meet the claimed structure as recited in the claims at formula (I-3) and (I-15)) for the resin in claim 13 see the formulae below:

    PNG
    media_image3.png
    310
    394
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    271
    388
    media_image4.png
    Greyscale
.


	This resin meets the claimed invention as seen in claims 13-15.
It would have been prima facie obvious to one or ordinary skill in the art at the time of the invention to use any of the aldehyde precursors as seen on page 25 for the synthesis of the (TefF-1) of ECHIGO et al with the reasonable expectation of same or similar results for a base layer with outstanding resistance to etching and has outstanding heat resistance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S CHU whose telephone number is (571)272-1329. The examiner can normally be reached on IFP-Flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith, can be reached at telephone number (571)272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
					/John S Chu/                                                                        Primary Examiner, Art Unit 1737                                                                                                                                                                                                                                                                         J. Chu
June 18, 2022